Case 3:18-cv-00966-SMY Document 142-13 Filed 11/08/19 Page 1 of 4 Page ID #2078




                    EXHIBIT 7
Case 3:18-cv-00966-SMY Document 142-13 Filed 11/08/19 Page 2 of 4 Page ID #2079



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
                   Plaintiff,           )
                                        )
        -vs-                            )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE,         )
 INC.; 2K GAMES, INC.; 2K SPORTS, INC.; )   Case No. 3:18-cv-966-SMY-MAB
 WORLD WRESTLING ENTERTAINMENT,         )
 INC.; VISUAL CONCEPTS ENTERTAINMENT; )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
                   Defendants.          )

    DECLARATION OF JAMES MALACKOWSKI IN SUPPORT OF DEFENDANTS
        TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC.,
        2K SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S
                    MOTION FOR SUMMARY JUDGMENT
Case 3:18-cv-00966-SMY Document 142-13 Filed 11/08/19 Page 3 of 4 Page ID #2080



 I, James Malackowski, declare as follows:

        1.      I submit this declaration in support of Defendants Take-Two Interactive Software,

 Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts, Inc.’s (collectively, “Take-Two”)

 motion for summary judgment.

        2.      I am Chairman and Chief Executive Officer of Ocean Tomo, LLC, which

 provides industry leading financial services related to intellectual property including financial

 expert testimony, valuation, and strategy consulting.

        3.      Ocean Tomo, LLC was retained by Take-Two to perform analyses in connection

 with this matter and was asked to analyze the form and amount of the appropriate compensation,

 if any, related to the allegations made by Catherine Alexander (“Alexander”) of copyright

 infringement by Take-Two. To develop opinions regarding the amount of compensation

 appropriate for Alexander to receive from Take-Two in the event that it is determined that such

 compensation is appropriate, Ocean Tomo, LLC was asked to review certain financial,

 marketing, and other business data and related information in connection with this litigation.

        4.      Attached hereto as Appendix A is a true and correct copy of the expert report I

 prepared for this action, dated February 7, 2019.

        5.      As explained in greater detail in Exhibit A, there is no market for licensing the

 tattoos that appear in real life on wrestlers, and more generally athletes, that appear in video

 games and such a market is unlikely to develop.

        6.      I also prepared a rebuttal report analyzing the opinions Ryan Clark provided in

 the Expert Rebuttal Report of Ryan J. Clark expressing his opinions regarding my February 7,

 2019 Report. Attached hereto as Appendix B is a true and correct copy of the rebuttal expert

 report that I prepared for this action, dated March 7, 2019.



                                                 -1-
Case 3:18-cv-00966-SMY Document 142-13 Filed 11/08/19 Page 4 of 4 Page ID #2081




       I declare under penalty of perjury that the foregoing is true and correct.



  Executed this 4 day of November, 2019.
                                                                James Malackowski
